Case 1:20-cv-01111-RMB-AMD Document 2 Filed 07/23/20 Page 1 of 8 PageID: 24



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

GARRETT DAVARRAS SMITH,           :
                                  :     CIV. NO. 20-1109 (RMB-AMD)
                 Plaintiff        :
                                  :
     v.                           :           OPINION
                                  :
UNITED STATES OF AMERICA          :
et al.,                           :
                                  :
                 Defendants       :

BUMB, DISTRICT JUDGE

     Plaintiff Garrett Davarras Smith, a prisoner incarcerated in

the Federal Correctional Institution in Fort Dix, New Jersey, filed

this civil rights action on January 31, 2020. (Compl., Dkt. No.

1.) Plaintiff submitted an application to proceed in forma pauperis

(“IFP”) under 28 U.S.C. § 1915. (IFP App., Dkt. No. 1-2.) 28 U.S.C.

§ 1915(a) provides, in relevant part,

           (a)(1) Subject to subsection (b), any court of
           the   United    States   may   authorize   the
           commencement   …   of  any   suit   …  without
           prepayment of fees … by a person who submits
           an affidavit that includes a statement of all
           assets such prisoner possesses that the person
           is unable to pay such fees …. Such affidavit
           shall state the nature of the action, defense
           or appeal and affiant's belief that the person
           is entitled to redress.

           (2) A prisoner seeking to bring a civil action
           … without prepayment of fees … in addition to
           filing the affidavit filed under paragraph
           (1), shall submit a certified copy of the
           trust fund account statement (or institutional
Case 1:20-cv-01111-RMB-AMD Document 2 Filed 07/23/20 Page 2 of 8 PageID: 25



             equivalent) for the prisoner for the 6-month
             period immediately preceding the filing of the
             complaint or notice of appeal, obtained from
             the appropriate official of each prison at
             which the prisoner is or was confined.

Plaintiff    did     not   submit   a    certified       prisoner   trust     account

statement, as required by statute.

     The     Court    will   administratively           terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted    IFP   status,     he   must    pay     the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).

For the reasons discussed below, the Court would dismiss the

complaint without prejudice upon screening.



1 U.S.D.C.    District       of   New    Jersey    Local    Civil    Rule     54.3(a)
provides:

             Except as otherwise directed by the Court, the
             Clerk shall not be required to enter any suit,
             file any paper, issue any process or render
             any other service for which a fee is
             prescribed by statute or by the Judicial
             Conference of the United States, nor shall the
             Marshal be required to serve the same or
             perform any service, unless the fee therefor
             is paid in advance. The Clerk shall receive
             any such papers in accordance with L.Civ.R.
             5.1(f).


                                          2
Case 1:20-cv-01111-RMB-AMD Document 2 Filed 07/23/20 Page 3 of 8 PageID: 26



I.   Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. 2

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal    pleadings    drafted    by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
Case 1:20-cv-01111-RMB-AMD Document 2 Filed 07/23/20 Page 4 of 8 PageID: 27



matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.     The Complaint

      Plaintiff, a federal prisoner, brings his claims under Bivens

v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403   U.S.   388   (1971)    against   the   following   prison   officials,
                                       4
Case 1:20-cv-01111-RMB-AMD Document 2 Filed 07/23/20 Page 5 of 8 PageID: 28



employees and contractors, based on their involvement in the

alleged failure to properly treat Plaintiff’s hip injury: United

States    of    America,    Federal      Bureau      of    Prisons,    Warden    Ortiz,

Associate Warden Smith, Unknown Nurses 1 and 2, Assistant Health

Services       Administrator      J.    Wilks,    Regional     Director       Carvoyal,

Central Office Director Ian Conners, PA Ibe Chogizie, Dr. Ravi

Sood, R.N. M. Bynum, RREMT E. Martin and Dr. Thomas Bills. (Compl.,

Dkt. No. 1.) Plaintiff does not describe the nature of his hip

injury    but    he    alleges    that   he    was    misdiagnosed      and    requires

corrective surgery to alleviate his pain. He seeks to hold the

non-medical professionals liable for failing to investigate his

complaints       and    failing    to    train       and   supervise    the     medical

professionals in diagnosis and treatment of his condition.

     B.        Bivens Claims

     There is no statutory basis to bring a damages action against

federal employees for violation of the Constitution. Ziglar v.

Abassi, 137 S. Ct. 1843 (2017). Thus, in Carlson v. Green, the

Supreme Court recognized an implied damages remedy where the estate

of a prisoner alleged prison officials were liable for their

deliberate indifference to a prisoner’s serious medical need for

treatment of asthma, a claim that falls under the Eighth Amendment

Cruel and Unusual Punishments clause. Carlson, 446 U.S. 14 (1980).

Plaintiff’s claim is similar in that he brings claims against
                                           5
Case 1:20-cv-01111-RMB-AMD Document 2 Filed 07/23/20 Page 6 of 8 PageID: 29



federal prison employees and administrators for an alleged failure

to provide medical care for his hip injury. Therefore, the Court

will analyze Plaintiff’s claim under Bivens.

       Sovereign immunity protects the United States of America, its

agencies and federal employees sued in their official capacities

from Bivens claims for money damages, absent an explicit waiver.

Lewal v. Ali, 289 F. App'x 515, 516 (3d Cir. 2008) (citations

omitted)). Upon conclusive screening of Plaintiff’s complaint, the

Court would dismiss with prejudice the official capacity Bivens

claims and claims against the United States of America and the

BOP.

       To state an Eighth Amendment Claim, a plaintiff must allege

facts indicating that defendants were deliberately indifferent to

the plaintiff’s serious medical need. Estelle v. Gamble, 429 U.S.

97, 104 (1976). “As long as a physician exercises professional

judgment,     his   or   her   behavior       does   not   violate   a   detainee’s

constitutional rights.” Moore v. Luffey, 767 F. App'x 335, 340 (3d

Cir. 2019) (citing Brown v. Borough of Chambersburg, 903 F.2d 274,

278    (3d   Cir.   1990).     Deliberate      indifference    may   exist    under

circumstances “where ‘knowledge of the need for medical care [is

accompanied by the] ... intentional refusal to provide that care’

or where ‘[s]hort of absolute denial’ ... ‘necessary medical

treatment [i]s ... delayed for non-medical reasons,’ or where
                                          6
Case 1:20-cv-01111-RMB-AMD Document 2 Filed 07/23/20 Page 7 of 8 PageID: 30



‘prison authorities prevent an inmate from receiving recommended

treatment.’” Durmer v. O'Carroll, 991 F.2d 64, 68 (3d Cir. 1993)

(quoting Monmouth County Correctional Institutional Inmates v.

Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987) (citations omitted)).

“[A]bsent a reason to believe (or actual knowledge) that prison

doctors or their assistants are mistreating (or not treating) a

prisoner,     a    non-medical   prison      official”   is   not   deliberately

indifferent to an inmate’s serious medical need.” Spruill v.

Gillis, 372 F.3d 218, 236 (3d Cir. 2004). “It is well-settled that

claims of negligence or medical malpractice, without some more

culpable      state      of   mind,     do      not   constitute     ‘deliberate

indifference.’” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999.) Further, “‘[i]f a prisoner is under the care of medical

experts    ...     a   non-medical    prison     official    will   generally   be

justified in believing that the prisoner is in capable hands.’”

Id. (quoting Spruill, 372 F.3d at 236.))

       Plaintiff does not allege facts suggesting something other

than    his       disagreement   with     the     judgment    of    the   medical

professionals who treated him or his disagreement with non-medical

prison officials’ reliance on the professional judgment of the

medical defendants. Without more, Plaintiff fails to state an

Eighth Amendment claim. Upon conclusive screening, the Court would



                                         7
Case 1:20-cv-01111-RMB-AMD Document 2 Filed 07/23/20 Page 8 of 8 PageID: 31



dismiss the complaint without prejudice for failure to state a

claim.

III. CONCLUSION

        For the reasons stated above, the Court will administratively

terminate this action. An appropriate Order follows.


DATE:     July 23, 2020
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     8
